 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of May 16, 2018, between
Forward Industries, Inc., (the "Company"), and Terry Wise ("Executive").

 

RECITALS:

 

WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Executive
desires to be employed by the Company pursuant to such terms and conditions and
for such consideration.

 

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which the parties hereby acknowledge, the
parties agree as follows:

 

1.                  EMPLOYMENT TERM; PRIOR AGREEMENT

 

The term of employment hereunder (the "Term") shall commence on the date hereof
and, unless earlier terminated in accordance with the terms of this Agreement,
three years thereafter. 

 

2.                  EMPLOYMENT DUTIES AND SERVICES

 

(a)               The Company hereby employs Executive as its chief executive
officer for the term of this Agreement and any renewal(s) thereof, and Executive
hereby accepts such employment. Executive shall perform such duties and
responsibilities of a chief executive officer nature for the Company or any
subsidiary ("Subsidiary") or affiliate ("Affiliate") of the Company as shall be
consistent with the provisions of the Company's By-laws in effect, which may be
amended from time to time, and as are customary for a chief executive officer of
companies of similar size and business as the Company, subject to the direction
of the Board of Directors of the Company (the "Board"). The Company hereby
employs Executive as its chief executive officer for the term of this Agreement
and Executive hereby accepts such employment. Executive shall serve the Company
faithfully and to the best of his ability and shall devote his time and
attention to the business and affairs of the Company, subject to reasonable
absences for vacation and illness in accordance with Company policies.

 

(b)               Executive agrees to forego and shall not be entitled to any
benefit, bonus, fees, or other compensation (other than equity grants) for his
service as a member of the Board of Directors during the Term.

 

3.                  COMPENSATION AND EXPENSE REIMBURSEMENT

 

(a)               Salary. Executive shall be entitled to receive for all
services rendered by Executive in any and all capacities in connection with his
employment hereunder a salary (as it may be adjusted, "Salary") at the rate of
$300,000 per annum, payable in equal installments in accordance with the
prevailing practices of the Company (but not less frequently than monthly).

 

--------------------------------------------------------------------------------

 

 

 

(b)               Bonus: Calculation and Payment.

 

(i)               Executive shall be eligible to receive a ("Bonus") with
respect to each full fiscal year or part thereof (subject to Section 4, 5, 6,
and 7 hereof) in respect of his employment hereunder, as set forth in this
Section 3. The amount of Bonus, if any, that Executive is eligible to earn in
any fiscal year during the Term hereof pursuant to this Section 3(b) shall be
based on the terms of the bonus plan and performance metrics that the
Compensation Committee (the "Compensation Committee") of the Board adopts, in
its sole discretion from year to year. Executive's Bonus may range in an amount
equal to or between 0 and 25% of Executive's Salary and may be awarded to
Executive in a combination of restricted stock, restricted stock units and/or
other equity, the combination and vesting of which shall be determined by the
Compensation Committee in its sole discretion.

 

(ii)              The Compensation Committee shall have the authority to pay the
Executive a discretionary bonus from time to time based upon the Executive’s and
the Company’s performance. 

 

(c)              Expenses. Executive will be reimbursed for all reasonable and
necessary expenses incurred by Executive in carrying out the duties contemplated
under this Agreement, in accordance with Company practices and procedures in
effect from time to time, as such practices may be changed from time to time by
the Board.  In addition to the reimbursements provided for in the preceding
sentence, the Executive shall receive an allowance of $900 per month for
automobile and cell phone expenses.

 

(d)             Benefits. Executive shall be entitled to participate in all
group health and other insurance programs and all other fringe benefits
(including vacation) and retirement plans (including any 40l(k) plan) or other
compensatory plans that the Company may hereafter elect to make available to its
executives generally on terms no less favorable than those provided to other
executives generally, provided Executive meets the qualifications therefor. This
Agreement shall not require the Company to establish any such program or plan.

 

(e)              Withholding. All payments required to be made by the Company
hereunder to Executive shall be subject to the withholding of authorized
deductions and such amounts relating to taxes and other governmental assessments
as the Company may reasonably determine it should withhold pursuant to any
applicable law, rule or regulation.

 

(f)              409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively "Code Section 409A") and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

2

 

--------------------------------------------------------------------------------

 

 

 

(i)                A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered "nonqualified deferred compensation" under Code Section 409A
unless such termination is also a "separation from service" within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." If Executive is deemed on the date of
termination to be a "specified employee" within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non­qualified deferred compensation under Code Section 409A payable on account
of a "separation from service," such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such "separation from service" of
Executive, and (B) thirty (30) days from the date of Executive's death (the
"Delay Period").

 

(ii)              With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Internal Revenue Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive's taxable year following the taxable year in which the
expense occurred.

 

(iii)            For purposes of Code Section 409A, Executive's right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "within sixty (60) days following the date of termination"), the actual
date of payment within the specified period shall be within the sole discretion
of the Company."

 

4.                  TERMINATION BY THE COMPANY FOR CAUSE

 

3

 

--------------------------------------------------------------------------------

 

 

(a)                The Board may, by written notice given at any time during the
Tern, or any renewal thereof, terminate the employment of Executive for Cause,
as determined by the Board. For purposes of this Agreement, "Cause" shall mean
Executive's:

 

(i)               willful misconduct in connection with the performance of any
of his duties or services hereunder, including without limitation (1)
misappropriation or improper diversion of funds, rights or property of the
Company or any Subsidiary or Affiliate, or (2) securing or attempting to secure
personally (including for the benefit of any family member, or person sharing
the same household, or any entity (corporate, partnership, unincorporated
association, proprietorship, limited liability company, trust, or otherwise) in
which Executive has any economic or beneficial interest) any profit or benefit
in connection with any transaction entered into on behalf of the Company or any
Subsidiary or Affiliate unless the transaction benefiting the entity has been
approved by the Board upon the basis of full disclosure of such benefit, or (3)
material breach of (x) any provision of this Agreement or (y) the Company's
Insider Trading Policy or Code of Business Conduct and Ethics or other material
policy or procedure of the Company or any Subsidiary or Affiliate, as in effect
from time to time, or (4) any other action in violation of Executive's fiduciary
duty owed to the Company or any Subsidiary or Affiliate or Executive's acting in
a manner adverse to the interests of the Company or any Subsidiary or Affiliate
and for his own pecuniary benefit or that of a family member (or member of his
household) or any entity (as described in clause (i)(2) of Section 4(a) above)
in which he or any such person has an economic or beneficial interest; or (5)
Executive's failure to cooperate, if requested by the Board, with any
investigation or inquiry into his or the Company's or any Subsidiary's or
Affiliate's business practices, whether internal or external;

 

(ii)              willful failure, neglect or refusal to perform his duties or
services under this Agreement, which failure, neglect or refusal shall continue
for a period of 30 days after written notice thereof shall have been given to
Executive by or on behalf of the Board; and/or

 

(iii)            commission of, conviction of, or nolo contendere or guilty plea
in connection with, a felony or a crime of moral turpitude.

 

(b)              Termination for Cause under paragraph (a) of this Section 4
shall be effective immediately upon the giving of such notice. For purposes of
this Agreement, an act or failure to act on Executive's part shall be considered
"willful" if it was done or omitted to be done by him not in good faith.

 

(c)               Upon termination of employment by the Company for Cause,
Executive shall be entitled to receive, and his sole remedies under this
Agreement shall be:

(i)                any earned and unpaid Salary accrued through the date of
termination for Cause, payable in a lump sum not later than 15 days following
Executive's termination of employment;

4

 

--------------------------------------------------------------------------------

 

 

 

(ii)              compensation for any unused vacation days accrued in the
fiscal year in which termination occurs through the date of termination, payable
as in clause (i) of this Section 4(c);

 

(iii)            except for any Bonus compensation (for which Executive shall
not be eligible), any unpaid benefits accrued through the day immediately prior
to the date of termination that may be due Executive under any employee benefit
plans or programs of the Company, payable in accordance with the terms of such
plans or programs, together with any documented, unreimbursed business expenses,
payable in accordance with Company policies; and

 

(iv)            any stock options, grants of common stock, restricted share
grants or other benefits under any of the Company's compensation plans may not
be exercised or obtained on or after the effective date of termination and shall
be forfeited for no consideration.

 

(d)              Termination of Executive's employment under this Section 4
shall be in addition to and not exclusive of any other rights and remedies that
the Company has or may have relating to Executive with respect to the facts and
circumstances pertaining to such termination.

 

5.                  TERMINATION BY EXECUTIVE FOR GOOD REASON OR TERMINATION
WITHOUT CAUSE

 

(a)               In the event Executive terminates his employment under this
Agreement for Good Reason (as hereinafter defined), or in the event Executive's
employment is terminated without Cause, which termination shall be effective as
of the date specified by the Company in written notice delivered to Executive
not fewer than 15 days prior to the date of termination) other than due to death
or Disability (as hereinafter defined), Executive shall be entitled to receive,
and his sole remedies under this Agreement shall be:

 

(i)                any earned and unpaid Salary accrued through the date of
termination, payable in a lump sum not later than 15 days following Executive's
termination of employment;

 

(ii)              Salary, at the annualized rate in effect on the date of
termination of Executive's employment (or, in the event a reduction in Salary is
a basis for termination for Good Reason, then the Salary in effect immediately
prior to such reduction), equal to the amount of Salary payable for a period of
six months following such termination, payable in a lump sum not later than 15
days following the date the Release in Exhibit I becomes fully effective and
nonrevocable by its terns;

5

 

--------------------------------------------------------------------------------

 

 

 

(iii)            compensation for any unused vacation days accrued in the fiscal
year in which termination occurs through the date of termination, payable as in
clause (i) of this Section 5(a);

 

(iv)            any unpaid benefits accrued through the day immediately prior to
the date of termination that may be due Executive under any employee benefit
plans or programs of the Company, payable in accordance with the terms of such
plans or programs, together with any documented, unreimbursed business expenses,
payable in accordance with Company policies; and

 

(v)              provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms, any stock options, grants of Common Stock,
restricted share grants or other benefits under any of the Company's
compensation plans that were vested as of 5:00 PM on the date immediately prior
to the date of termination, which may be exercised (in the case of options) or
delivered (in the case of restricted stock) in accordance with the terms of such
plans and any applicable plan agreements with Executive.

 

(b)              Termination by Executive for Good Reason shall be effected by
his giving prior written notice to the Company, in which case this Agreement
shall terminate on the date specified in such notice; provided, however, that
the circumstances or event asserted as the basis for termination for Good Reason
must have occurred no later than twenty (20) days before such notice, and
provided, that such notice shall specify (i) in reasonable detail the
circumstances or event asserted as the basis for termination for Good Reason,
and (ii) a date of termination that shall be at least thirty (30) days after the
date of delivery of such notice; and provided, further, that the Company shall
have the right during such thirty (30) day period to remedy the circumstances or
event giving rise to the notice of termination for Good Reason prior to the date
specified in such notice , in which case no right of termination or other right
shall exist.

 

(c)               For purposes of this Agreement, the term "Good Reason" shall
mean:

 

(i)                the assignment to Executive without his consent of duties
materially inconsistent with Executive's position as contemplated by Section 2
of this Agreement:

 

(ii)              a decrease in annual Salary rate, other than an across the
board decrease in salary applicable to all senior executives of the Company of
not more than 10%;

 

 

(iii)            any failure by the Company to perform any material obligation
under, or its breach of a material provision of, this Agreement; or

6

 

--------------------------------------------------------------------------------

 

 

 

(iv)            failure of a Successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would
have had there been no Successor.

 

6.                  TERMINATION FOR DEATH OR DISABILITY

 

(a)               Executive's employment shall terminate immediately upon his
death or Disability (as hereinafter defined). Upon such termination, Executive,
his estate, or his beneficiaries, as the case may be, shall be entitled to
receive, and their sole remedies under this Agreement shall be:

 

(i)                subject to Section 6(b), any earned and unpaid Salary accrued
through the date of termination, payable in a lump sum not later than 15 days
following Executive's termination of employment;

 

(ii)              subject to Section 6(b), compensation for any unused vacation
days accrued in the fiscal year in which termination occurs through the date of
termination, payable as in clause (i) of this Section 6(a);

 

(iii)            any unpaid benefits accrued through the date of termination
that may be due Executive under any employee benefit plans or programs of the
Company, payable in accordance with the terms of such plans or programs,
together with any documented, unreimbursed business expenses, payable in
accordance with Company policies; and

 

(iv)            provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms (which may be executed upon Executive's death or
Disability by his executor or estate, as applicable) , any stock options, grants
of Common Stock, restricted share grants or other benefits under any of the
Company's compensation plans that were vested as of 5:00 PM on the date
immediately prior to the date of termination, which may be exercised (in the
case of options) or delivered (in the case of restricted stock) in accordance
with the terms of such plans and any applicable plan agreements with Executive.

 

(b)              For purposes of this Agreement, the term "Disability" shall
mean any disability, illness, or other incapacity that prevents Executive from
performing services as contemplated by Section 2, for 60 or more consecutive
days, or for 90 days in any consecutive 12-month period. In such event, the
Company shall have the right to terminate this Agreement upon 10 days' prior
written notice to Executive. During the period of any such disability, illness,
or incapacity, (i) the obligation of the Company to pay Salary to Executive
pursuant to Section 3 shall be reduced to the extent of any amount received by
Executive pursuant to any disability insurance policy maintained and paid for by
the Company, and (ii) no bonus compensation or other employee benefits shall
accrue or be earned or count toward proration. Termination under this Section
shall not prejudice any rights of Executive under disability policies being
maintained by the Company for Executive under the terms of this Agreement, if
any.

7

 

--------------------------------------------------------------------------------

 

 

 

7.                  TERMINATION UPON EXPIRATION OF THE TERM

 

(a)               Executive's employment shall terminate upon the expiration of
the Term. Upon such termination, Executive shall be entitled to receive, and his
sole remedies under this Agreement shall be:

 

(i)                any earned and unpaid Salary accrued through the date of
termination, payable in a lump sum not later than 15 days following Executive's
termination of employment;

 

(ii)              compensation for any unused vacation days accrued in the
fiscal year in which termination occurs through the date of termination, payable
as in clause (i) of this Section 7(a);

 

(iii)            any unpaid benefits accrued through the date of termination
that may be due Executive under any employee benefit plans or programs of the
Company, payable in accordance with the terms of such plans or programs,
together with any documented, unreimbursed business expenses, payable in
accordance with Company policies; and

 

(iv)            provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms, any stock options, grants of Common Stock,
restricted share grants or other benefits under any of the Company's
compensation plans that were vested as of 5:00 PM on the date immediately prior
to the date of termination, which may be exercised (in the case of options) or
delivered (in the case of restricted stock) in accordance with the terms of such
plans and any applicable plan agreements with Executive.

 

8.                  OBLIGATIONS UPON TERMINATION, ETC.

 

(a)              Upon the termination of employment for any reason hereunder,
all provisions of this Agreement shall terminate except for Sections 8, 9, 10
and 11 of this Agreement and the provisions contained in Exhibit I hereto, the
terms of which shall survive such termination, and the Company shall have no
further obligation to Executive hereunder, except as herein and therein
expressly provided. The Company shall comply with the terms of settlement of all
deferred compensation arrangements to which Executive is a party in accordance
with his duly executed deferral election forms and plan provisions.

 

(b)             In the event of a termination of employment by Executive on his
own initiative during the Term or any renewal thereof by delivery of written
notice of such resignation ten business days in advance, other than due to
Disability or termination for Good Reason, Executive shall have the same
entitlements as provided in Section 4, Termination by the Company for Cause.

8

 

--------------------------------------------------------------------------------

 

 

 

(c)              In the event of a termination of employment, payment made and
performance by the Company in accordance with the provisions of Section 4, 5, 6,
or 7 as the case may be, and this Section 8 shall operate to fully discharge and
release the Company and its Subsidiaries, Affiliates, and their respective
directors, officers, employees, shareholders, successors, assigns, agents, and
representatives (all of the foregoing collectively , the "releasees") from any
further obligation or liability with respect to Executive's rights under this
Agreement. Other than payment and performance as aforesaid, none of the
releasees shall have any further obligation or liability to Executive or any
other person under this Agreement arising out of termination of Executive's
employment under this Agreement except as expressly set forth in Exhibit I
hereto. The Company's payment of any severance or other amounts pursuant to
Section 4, 5, 6, 7, or 8 shall be subject to delivery by Executive to the
Company of a release in form and substance satisfactory to the Company releasing
any and all claims Executive, his estate, representatives, and assigns may have
against the Company and any other releasee arising out of this Agreement, as
substantially set forth in Exhibit I hereto.

 

9.                  COVENANTS

 

(a)               Executive agrees that during the Term, any renewal thereof,
and for one full year after expiration or termination of the Term or any renewal
thereof (except in the case of clause (a), as to which Executive's covenant
shall not be limited in time), he shall not, without the express prior written
consent of the Company, directly or indirectly, either individually or as an
employee, officer, director, agent, partner, shareholder, consultant, option
holder, joint venturer, contractor, nominee, lender of money, guarantor,
investor, owner, or in any other capacity:

 

(i)                except as required in the course of performing his duties
hereunder, disclose, copy, divulge, furnish, distribute or make available in any
medium whatsoever to any firm, company, corporation, organization, or other
entity or person (including but not limited to actual or potential customers or
competitors or government officials), or otherwise misappropriate trade secrets,
intellectual property, or other confidential or non-public information of or
concerning the Company, its Subsidiaries or Affiliates or the business of any of
the foregoing, including without limitation, customer lists, product designs and
product know-how, launch information or plans pertaining to Company, its
Subsidiaries or Affiliates or customer products, arrangements for supplying
customers, methods of operation and organization, sources of supply and
arrangements with vendors, product development, business plans and strategies;
provided, however, Executive may make disclosures as and to the extent required
by applicable law or compelled upon court or administrative order, provided,
further, however, that in the event that Executive is so required or compelled,
he shall notify the Company not fewer than ten (10) business days in advance of
such disclosure in order to afford it the reasonable opportunity to obtain a
protective order or other remedy to limit the scope of such disclosure (it being
understood and agreed that, if such disclosure is required by applicable law,
Executive shall upon the Company's request furnish the source and precedents
with respect to such requirement). For purposes of this Section 9, information
shall not be deemed confidential if it is within the public domain or becomes
publicly known other than through disclosure by Executive in violation of this
provision;

9

 

--------------------------------------------------------------------------------

 

 

 

(ii)              own (or have any financial interest in, actual, contingent or
otherwise), control, manage, operate, participate, engage in, invest in or
otherwise have any interest in, or otherwise be connected with, in any manner,
any firm, company, corporation, organization, business, enterprise, venture or
other entity, association or person that is engaged in the business actually
engaged in by the Company, its Subsidiaries or Affiliates during the Term or any
renewal thereof, including without limitation the Company Business (as
hereinafter defined); or

 

(iii)            solicit, employ or retain or arrange, encourage, facilitate or
assist to have any other firm, company, corporation, organization, business,
enterprise, venture or other entity, association or person solicit, employ,
retain, or otherwise participate in the employment or retention of, any person
who is then, or who has been, within the preceding six (6) months, an employee,
consultant, sales representative, technician or engineer of the Company, its
Subsidiaries, Affiliates, or joint venture counterparties.

 

(iv)            own (or have any financial interest in, actual, contingent,
future, or otherwise), control, manage, operate, participate, engage in, invest
in or otherwise have any interest in or through, or otherwise be connected with,
in any manner, any firm, company, corporation, organization, associate,
business, enterprise, venture or other entity, association or person that does
or proposes to do any one or more of the following as it relates to of the
Company Business (as hereinafter defined): (a)(i) engage in, do, or solicit
business with, or (ii) interfere with or affect the Company's (or any
Subsidiary's or Affiliate's) business opportunities with, any of the customers
with whom the Company (or any Subsidiary or Affiliate) has done business with
during the most recent two years, or (b)(i) engage in, do, or solicit business
with, or (ii) interfere with or affect the Company's (or any Subsidiary's or
Affiliate's) business opportunities with, any of the vendors with whom the
Company (or any Subsidiary or Affiliate) has done business with during the most
recent two years. The term "Company Business" shall mean the business of
designing, manufacturing, procuring the supply or manufacture of, sourcing,
selling, re-selling, and/or distributing (at wholesale, retail, or otherwise) of
carrying, protective, or portable cases or cover plates and related carry case
or other accessories supplied to the cellular telephone, portable medical
equipment, laptop computer, tablet, photography, firearms, aeronautic, code
reader, video or audio industries. Nothing in this Section 9 shall be deemed to
prohibit Executive from the acquisition or holding of, solely as a passive
stockholder, not more than one percent (1%) of the shares or other securities of
a publicly-owned corporation if such securities are traded on a national
securities exchange.

10

 

--------------------------------------------------------------------------------

 

 

 

(b)              Executives agree that Executive will not, directly or
indirectly, make disparaging remarks about the Company, any of its Subsidiaries
or Affiliates, or their owners, officers, directors or employees, in their
individual and representative capacities, or the Company Business. Executive
will not, directly or indirectly, issue or cooperate with issuance of any
article, memorandum, release, interview, publicity, or statement, whether oral
or written of any kind, to the public, the press or the media, which in any way
concerns in a disparaging, offensive, or prejudicial manner the Company or any
Subsidiary or Affiliate. "Disparaging remarks" when used in this Agreement shall
mean the publication of matter that is untrue or adversely affects the subject's
reputation, image or good will. This Section will not be construed to prevent
Executive from complying with any lawfully served and binding subpoena, provided
however, that Executive forwards a copy of said subpoena(s) to the Company
within seventy-two (72) hours of receipt of the same, unless expressly
prohibited by law from doing so.

 

(c)              Upon the expiration or termination of this Agreement for any
reason, Executive shall promptly deliver to the Company all documents, papers
and records in his possession relating to the business or affairs of the Company
or any Subsidiary or Affiliate and that he obtained or received in his capacity
as an employee or officer of the Company or any Subsidiary or Affiliate and any
other Company, Subsidiary or Affiliate property or equipment in his possession
or control.

 

(d)             Executive agrees that Executive will cooperate with the Company,
its Subsidiaries and Affiliates, and each of their respective attorneys or other
legal representatives ("Company attorneys") in connection with any claim,
litigation, or judicial or arbitral proceeding which is now pending or may
hereinafter be brought against the Company or any of its Subsidiaries or
Affiliates by any third party. Executive's duty of cooperation shall include,
but not be limited to (i) meeting with Company attorneys by telephone or in
person, at mutually convenient times and places, in order to stat e truthfully
Executive's knowledge of matters at issue and recollection of events; (ii)
appearance by Executive as a witness at depositions or trials, without necessity
of a subpoena, in order to state truthfully Executive's knowledge of matters at
issues; and (iii) signing, upon the request of Company attorneys, declaration or
affidavits that truthfully state matters of which Executive has knowledge. The
Company shall reimburse Executive for Executive's actual and reasonable travel
expenses which have been approved by the Company in writing in advance of
Executive incurring them that Executive may incur in complying with Executive's
obligations pursuant to this Section.

11

 

--------------------------------------------------------------------------------

 

 

 

(e)              In the event Executive shall violate or be in violation of any
provision of this Section 9 (which provisions Executive hereby acknowledges are
reasonable and equitable), in addition to the Company's right to exercise any
and all remedies, legal and equitable, which it may have under applicable laws,
Executive shall not be entitled to any, and hereby waives any and all rights to,
each and every, termination payment or benefit under this Agreement.

 

(f)                Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the Securities
and Exchange Commission or other governmental body or prevent the Employee from
obtaining a fee as a “whistleblower” under Rule 21F-17(a) under the Securities
and Exchange Act of 1934 or other rules or regulations implemented under the
Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

 

10.              SEPARABILITY

 

Executive acknowledges and agrees that the provisions of Section 9 hereof
constitute independent and separable covenants, for which Executive is receiving
consideration, which shall survive the termination of employment, and which
shall be enforceable by the Company notwithstanding any rights or remedies the
Company may have under any other provision hereof.

 

11.              SPECIFIC PERFORMANCE

 

(a)                Executive acknowledges and agrees that:

 

(i)                 the services to be rendered and covenants to be performed
under this Agreement are of a special and unique character and that the Company
and any Subsidiary or Affiliate would be irreparably harmed if such services
were lost to it or if Executive breached its obligations and covenants
hereunder;

 

(ii)               the Company and its Subsidiaries and Affiliates are relying
on Executive's performance of the covenants contained herein, including, without
limitation, those contained in Section 10 above, as a material inducement for
its entering into this Agreement;

 

(iii)             the Company and its Subsidiaries and Affiliates may be damaged
if the provisions hereof are not specifically enforced; and

 

(iv)             the award of monetary damages may not adequately protect the
Company and its Subsidiaries and Affiliates in the event of a breach hereof by
Executive.

 

(b)               By virtue thereof, Executive agrees and consents that if
Executive breaches any of the provisions of this Agreement , the Company and its
Subsidiaries and Affiliates, in addition to any other rights and remedies
available under this Agreement or under applicable laws, shall (without any bond
or other security being required and without the necessity of proving monetary
damages) be entitled to a temporary and/or permanent injunction to be issued by
a court of competent jurisdiction restraining Executive from committing or
continuing any violation of this Agreement, or any other appropriate decree of
specific performance. Such remedies shall not be exclusive and shall be in
addition to any other remedy that the Company and its Subsidiaries and
Affiliates may have.

12

 

--------------------------------------------------------------------------------

 

 

 

12.              MISCELLANEOUS

 

(a)               Entire Agreement; Amendment. This Agreement constitutes the
entire employment agreement between the parties and may not be modified, amended
or terminated (other than pursuant to the terms hereof) except by a written
instrument executed by the parties hereto. All other agreements, written or
oral, between the parties pertaining to the employment or remuneration of
Executive not specifically contemplated hereby or incorporated or merged herein
are hereby terminated and shall be of no further force or effect.

 

(b)              Assignment; Successors. This Agreement is not assignable by
Executive and any purported assignment by Executive of Executive's rights and/or
obligations under this Agreement shall be null and void. Except as provided
below, this Agreement may be assigned by the Company at any time, upon delivery
of written notice to Executive, to any successor to the business of the Company,
or to any Subsidiary or Affiliate. In the event that another corporation or
other business entity becomes a Successor of the Company, then this Agreement
may not be assigned to such Successor unless the Successor shall assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if there had been no Successor. The term
"Successor" as used herein shall mean any corporation or other business entity
that succeeds to substantially all of the assets or conducts the business of the
Company, whether directly or indirectly, by purchase, merger, consolidation or
otherwise. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

 

(c)               Waivers, etc. No waiver of any breach or default hereunder
shall be considered valid unless in writing, and no such waiver shall be deemed
a waiver of any subsequent breach or default of the same or similar nature. The
failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement on that or any other occasion.

 

(d)               Provisions Overly Broad. In the event that any term or
provision of this Agreement shall be deemed by a court of competent jurisdiction
to be overly broad in scope, duration or area of applicability, the court
considering the same shall have the power and hereby is authorized and directed
to modify such term or provision to limit such scope, duration or area, or all
of them, so that such term or provision is no longer overly broad and to enforce
the same as so limited. Subject to the foregoing sentence, in the event that any
provision of this Agreement shall be held to be invalid or unenforceable for any
reason, such invalidity or unenforceability shall attach only to such provision
and shall not affect or render invalid or unenforceable any other provision of
this Agreement.

13

 

--------------------------------------------------------------------------------

 

 

 

(e)               Notices. Any notice permitted or required hereunder shall be
in writing and shall be deemed to have been given on the date of delivery or, if
mailed by certified mail, postage prepaid, return receipt requested, documented
overnight courier, or by facsimile transmission, on the date mailed or
transmitted.

 

(i)                 If to Executive to:

 

his address on file with the Company.

 

(ii)               If to the Company to:

 

477 S. Rosemary Ave. Suite 219

West Palm Beach, FL. 33401

Attention: Chief Financial Officer

 

(f)                Law Governing. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York governing
contracts made and to be performed in New York without regard to conflict of law
principles thereof.

 

(g)               Survival. All obligations of the Company to Executive and
Executive to the Company shall terminate upon the termination of this Agreement,
except as expressly provided herein. The provisions of Sections 8, 9, 10 and 11
shall survive termination of this Agreement.

 

(h)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and each party may become a party
hereto by executing a counterpart hereof. This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. Facsimile or electronic copies of
this Agreement shall be of the same force and effect as the original.

 

(i)                 Approval. This Agreement is subject to prior review and
approval of the Compensation Committee of the Company's Board of Directors.

 

(j)                 Headings. The headings in this Agreement are for convenience
of reference only.

 

14

 

--------------------------------------------------------------------------------

 

 

(k)              Representation. Executive represents and warrants to the
Company, and Executive acknowledges that the Company has relied on such
representations and warranties in offering to employ Executive, that neither
Executive's duties as an employee of the Company nor his performance of this
Agreement will breach any other agreement to which Executive is a party,
including without limitation, any agreement limiting the use or disclosure of
any information acquired by Executive prior to his employment by the Company. In
addition, Executive represents and warrants and acknowledges that the Company
has relied on such representations and warranties in employing Executive, that
he has not entered into, and will not enter into, any agreement, either oral or
written, in conflict herewith. If it is determined that Executive is in breach
or has breached any of the representations set forth herein, the Company shall
have the right to terminate Executive's employment for Cause.

 

13.              Indemnification and Liability Insurance.  The Company shall
indemnify and cover Executive under the Company’s directors’ and officers’
liability insurance during the Term in the same amount and to the same extent as
the Company indemnifies and covers its other officers and directors.

 

15

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement dated as of May 16,
2018, intending it to be effective on and as of the date hereof.

 

 

EXECUTIVE

 FORWARD INDUSTRIES, INC.

 

 

 

 

 

 

/s/   Terry Wise           

By:  /s/ Michael Matte             

Terry Wise

Michael Matte

 

Chief Financial Officer

 

 

 

 

 

 

 

16

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

1.                  Release. This Release of Claims (the "Release") is entered
into by you as a condition precedent to receiving the severance and severance
related benefits provided in the Employment Agreement to which this Exhibit I
relates (the "Employment Agreement"). In exchange for the receipt of the
severance and severance related benefits, you for yourself, your heirs and
assigns and anyone else acting on your behalf, hereby voluntarily, knowingly and
irrevocably and forever discharge the Company, each of its subsidiaries and
affiliates, and their respective predecessors and successor s, as well as each
of their respective present, former, and future officers, directors,
shareholders, employees, and agents, in both their individual and representative
capacities, and each of their heirs and assigns (the "Releasees") from all
actions, claims , demands, causes of actions, obligations, damages, liabilities,
expenses and controversies of any nature whatsoever, whether known or not now
known or suspected , which you had, have or may have against the Releasees from
the beginning of time up to and including the date you sign this Release (the
"Waived Claims"). The Waived Claims that you forever and irrevocably give up and
release when the Release becomes effective include, but are not limited to, all
claims related to (i) your employment at each of the Company and its
subsidiaries or affiliates or the termination of such employment, (ii)
statements, acts or omissions by the Releasees, (iii) any express or implied
agreement between you and the Releasees, (iv) wrongful discharge, defamation,
slander, breach of express or implied contract, negligent and/or intentional
misrepresentation or infliction of emotional distress, breach of an implied
covenant of good faith and fair dealing, claims of intentional or negligent
interference with economic, employment, or contractual rights or promissory
estoppel, (v) any federal, state, or local law or regulation prohibiting
discrimination in employment or otherwise regulating employment, including but
not limited to, the Age Discrimination in Employment Act of 1967, as amended 
(ADEA), the Older Worker Benefit Protections Act, the Equal Pay Act of  1963,
Title VII of the Civil Rights  Acts of 1964,  as amended, the Civil Rights Act
of 199 1, the Family Medical Leave Act of 1993 (FMLA), the America ns with
Disabilities Act of 1990 (ADA), the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act of 1938, as amended, the Employee
Retirement Income Security Act of 1974 (ERISA), as amended, 42 U.S.C. Section s
1981 through 1988, the Consolidated Omnibus Reconciliation Act of 1986 (COBRA),
the New York State Human Rights Law and the New York City Human Rights Act, the
Florida Civil Rights Act, the Florida Whistleblower Protection Act, the Florida
Workers Compensation Retaliation provision, the Florida Minimum Wage Act, the
Florida Fair Housing Act and Article X, Section 24 of the Florida Constitution,
(vi) any claim for wages, commissions, bonuses, incentive compensation, vacation
pay, employee benefits, expenses or allowances of any kind, or any other payment
or compensation. You are not waiving any claims with respect to your rights to
enforce Section [5][6][7] of the Employment Agreement. You are not waiving or
releasing any rights or claims that may arise after the date that you sign this
Release.

 

2.                  Termination and Severance Benefits. The Release does not
affect your vested rights and eligibility for benefits under the Company 40l(k)
Plan, or any other employee benefit plan covered by ERISA (other than a
severance plan). Eligibility for benefits under these plans is determined by the
applicable plan documents. The Release does not affect your right to
reimbursement of expenses incurred but not reimbursed prior to the date you sign
the Release, subject to the Company's expense reimbursement policies. In
particular, this Release shall not affect your right to the payment provided in
Section [5][6][7] of the Employment Agreement.

A-I

 

--------------------------------------------------------------------------------

 

 

 

3.                  No suit. This Release does not impair any rights you have to
file a charge of discrimination with a federal or state administrative agency;
provided, however, that you acknowledge and agree that neither you nor your
heirs, executors, administrators, successors or assigns will be entitled to any
personal recovery in any proceeding of any nature whatsoever against the
Releasees arising out of any of the matters released in Section 1. You represent
and warrant that as of the date hereof, you nor anyone acting on your behalf has
made or filed, commenced, maintained, prosecuted or participated in any action,
suit, charge, grievance, complaint or proceeding of any kind against the
Company, any subsidiary or affiliate thereof, and/or Releasees in any federal,
state or local court, agency or investigative body.

 

4.                  Representations. You acknowledge and agree that:

 

(a)                You have read and fully understand the legal effect and
binding nature of the promises and obligations contained in this Release;

 

(b)               You are executing this Release freely and voluntarily;

 

(c)                You have been advised to consult with legal counsel, at your
own expense, before signing this Release;

 

(d)               You are receiving benefits as a condition to signing this
Release and it becoming effective that you would not otherwise be entitled to
receive but for this Release becoming effective;

 

(e)                You have not, during the term of your employment under the
Employment Agreement or thereafter performed any act, or directed any other
person or entity to perform any act on your or their behalf, the intended or
proximate result of which would constitute a violation of the covenants to be
performed by you referred to or set forth in the Employment Agreement, nor are
there any agreements, arrangements, or understandings, written or oral, that
would, if performed or acted upon, constitute such a violation.

 

(f)                There are no promises or representations that have been made
to you to sign this Release except those that are included in the Employment
Agreement and this Release;

 

(g)               You have 21 days to consider this Release, although you may
sign it sooner, and once you sign this Release, you have 7 days to revoke your
consent to this Release. Any such revocation shall be made in writing by hand
delivery, email, or overnight courier so as to be received by the Company prior
to (or if by overnight courier, on or prior to) the 8th day following your
execution of this Release; and if no such revocation occurs, this Release s hall
become fully effective on the 8th day following your execution of this Release.
In the event that you do not sign within such 21-day period or you revoke your
consent as permitted above, this Release shall be null and void.

A-II

 

--------------------------------------------------------------------------------

 

 

 

5.                  Employment Agreement. You further acknowledge and agree that
the following provisions of the Employment Agreement are incorporated by
reference into this Release as if fully set forth herein: 9 (Covenants), 10
(Separability), 11 (Specific Performance) and 12 (Miscellaneous). You hereby
reaffirm such sections and acknowledge and agree that such sections shall
survive the termination of your employment for whatever reason and continue as
set forth in the Employment Agreement.

 

6.                  No Admission. This Release is not an admission of any
liability or wrongdoing by you, the Company and/or any Releasee.

 

7.                  No Reinstatement. By entering into this Agreement, you
acknowledge that you (i) waive any claim to reinstatement and/or future
employment with the Company or any subsidiary or affiliate and (ii) are not and
shall not be entitled to any payments, benefits or other obligations from the
Company or any subsidiary or affiliate thereof whatsoever (except as expressly
set forth herein).

 

 

 

 

 

A-III

 

--------------------------------------------------------------------------------

 

 

Your signature below acknowledges that you knowingly and voluntarily agree to
all of the terms and conditions contained in this Release.

 

 

TERRY WISE

FORWARD INDUSTRIES, INC.

 

 

 

 

 

 

/s/  Terry Wise          

By:                                                     

Terry Wise

       [Name]

 

       [Position]

 

 